Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 15, 1975, which reversed the decision of a referee and sustained an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective November 6, 1974 because he lost his employment through misconduct in connection therewith. The employer submitted evidence that the claimant was often late for work and would leave early and that he had been warned on numerous occasions as to his conduct. While the claimant offered excuses to justify his conduct, the board was not bound to accept such testimony and concluded that on the credible evidence the action of the employer was justified. Such factual findings are within the exclusive jurisdiction of the board. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.